Pee Cueiam.
This is a criminal prosecution tried upon a bill of indictment charging the defendant with assault with a deadly weapon. From a verdict of guilty and judgment imposing penal servitude, the defendant appeals.
The appeal involves no new question or feature requiring extended discussion. We have examined the record and find no substantial merit in any of the defendant’s assignments of error. Neither reyersible nor prejudicial error has been made to appear. The verdict and judgment will be upheld.
No error.